On November 24,1995, it was ordered that the said defendant be committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment as follows: 1. On Count 1: Kidnapping (Felony) the defendant is hereby sentenced for the term of ten (10) years; It is further ordered that because the defendant, while engaged in the commission of the offense of Count I: Kidnapping (Felony) knowingly used a weapon, to wit: a knife; she is hereby sentenced to the term of three (3) years to the Department of Corrections under the authority of 46-18-221, Montana Code Annotated. This term shall be served consecutively with the term imposed for the commission of the crime of Count I: Kidnapping (Felony) as charged in the Second Amended Information. On Count II: Robbery (Felony) the defendant is hereby sentenced for the term of ten (10) years to run consecutively with Count I of this Criminal Cause; It is further ordered that because the defendant, while engaged in the commission of the offense of Count III: Robbery (Felony) knowingly used a weapon, to wit: a knife; she is hereby sentenced to the term of two (2) years to the Department of Corrections under the authority of 46-18-221, Montana Code Annotated. This term shall be served consecutively with the term imposed for the commission of the crime of Count III: Robbery (Felony) as charged in the Second Amended Information. Defendant shall receive credit for time spent in Johnson County, Buffalo, Wyoming, and the Yellowstone County Detention Facility at Billings, Montana, for a combined total of 27 days. It is further ordered that additional special conditions shall apply as stated in the November 24,1995 judgment.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Dennis Paxinos, County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), *64MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 4th day of June, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lyrnpus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Holly Williams for representing herself in this matter and also Dennis Paxinos, County Attorney from Billings, for representing the State.